UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

minal No. 19-cr-
UNITED STATES OF AMERICA Criminal No. 19-ct

Violation:
Vv.
Count One: Distribution of and Possession with
Intent to Distribute a Synthetic Cannabinoid
(21 U.S.C. § 841(a)(1))

CAITLIN MARCEY,

Defendant -

Forfeiture Allegation:
(21 U.S.C. § 853)

 

co as INFORMATION

 

COUNT ONE
Distribution of and Possession with Intent to
Distribute a Synthetic Cannabinoid
(21 U.S.C. § 841(a)(1))
The U.S. Attorney charges:
On or about November 20, 2018, in Framingham, in the District of Massachusetts, and
elsewhere, the defendant,
CAITLIN MARCEY,
did knowingly and intentionally distribute and possess with intent to distribute a synthetic

cannabinoid, a Schedule | controlled substance.

All in violation of Title 21, United States Code, Section 841(a)(1).
DRUG FORFEITURE ALLEGATION
(21 U.S.C. § 853)

1. Upon conviction of distribution of and possession with intent to distribute a
synthetic cannabinoid, in violation of Title 21, United States Code, Section 841, set forth in
Count One of this Information, the defendant,

CAITLIN MARCEY,
shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any
property constituting, or derived from, any proceeds obtained, directly or indirectly, as a result
of such offense; and any property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, such offense.

2. If any of the property described in Paragraph 1, above, as being forfeitable
pursuant to Title 21, United States Code, Section 853, as a result of any act or omission of the
defendant --

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without ~
difficulty;

it is the intention of the United States, pursuant to Title 21, United States Code, Section 853(p),
to seek forfeiture of any other property of the defendant up to the value of the property described

in Paragraph | above.
All pursuant to Title 21, United States Code, Section 853.

Dated: November 13, 2019

Respectfully submitted,

ANDREW E. LELLING
United States Attorney

A

GR¥G A. FRIEDHOLM
Assistant U.S. Attorney
